Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Jong Wan Suh on 02/10/2022.
The application has been amended as follows: 
For claims:
In Claim 6, replace “A recording medium” with --- A non-transitory recording medium --- in line 1.
In Claims 8 and 9, replace “The recording medium” with --- The non-transitory recording medium --- in line 1, respectively.
Allowable Subject Matter
Claims 1, 3-6 and 8-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 5 and 6 that specifically comprises the following:

The improvement comprises:
US 2013/0226857 is considered as the closest prior art that teaches an information delivery apparatus (Fig.3 element 140 and para.20 and 39) comprising: 
a delivery information management function unit configured to manage area information to be delivered (para.38 and 40, where the ad targeting module 310 selects ads based in part on a predicted future location of the client device 110.  For example, if the user is predicted to travel a particular route based on the location history of the client device 110, the ad targeting module 310 selects ads to display to the user that are associated with entities having physical locations on or near the user's predicted route.); 
a destination management function unit configured to manage a destination of a device (Fig.3 element 310 and para.41-42, 44, where by monitoring physical locations of the client device 110 over time, the location module 310 may maintain a history of physical locations of the client device 110.  For example, the location module 310 periodically obtains a physical location from the client device 110 and stores the physical locations in the user's user profile.); and 

wherein the destination management function unit is further configured to determine the destination of the device using movement information about the device (Fig.3 element 310 and para.42, where the location module 310 uses the location history to identify patterns in the user's movements.), and 
wherein the communication function unit is further configured to deliver, to the device, the area information about the destination before the device moves to the destination (para.46, where the ad display module 315 generates advertisement units for presentation to a user by a client device 110.  For ads associated with entities having a physical location in proximity to a physical location of the user, the ad display module 315 generates an ad unit including an indicator of the physical location of the entity.  Example indicators of physical locations include a time to reach, a distance to, or a direction to the physical location. Also refer to Fig.4 element 408 and 410 (para.53).)

US 2016/0323159 teaches a method comprising:
receiving one or more location reports for a user device (Fig.3 step 302 and para.43),

identifying a plurality of candidate semantic place locations for the location reports (Fig.3 step 304 and para.44);
accessing data associated with one or more point clouds (Fig.3 step 306 and para.45);
determining a confidence score for each of the plurality of candidate semantic place locations based at least in part on the one or more point clouds (Fig.3 step 308 and para.47);
 determining at a semantic place name for the location reports (Fig.3 step 310 and para.55);
storing the semantic place name for the location report(s) in one or more memory devices (Fig.3 step 312 and para.56); wherein the semantic place name can be stored as part of a location history for a user (para.56); and providing semantic place name for display in a user interface (Fig.3 step 314 and para.56).

With regard Claims 1, 5 and 6, US 2016/0180394 in view of US 2016/0323159 fails to teach the limitation of "wherein the destination management function unit is configured to estimate the destination of the device using movement history information about the device, and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633